Citation Nr: 0523556	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-17 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to extension of the ending date of a surviving 
dependent 's educational assistance under the provisions of 
Title 38, United States Code, Chapter 35.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The appellant is the child of a veteran who died on September 
[redacted], 1982.  The appellant was born on October [redacted], 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in December 2003 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


FINDINGS OF FACT

1.  The appellant, an eligible person for educational 
assistance under the provisions of Title 38, United States 
Code, Chapter 35, as a surviving dependent of a veteran who 
died of a service-connected disability, commenced her post-
secondary educational program on August 30, 1999.

2.  From August 30, 1999, when the appellant commenced her 
educational program until her receipt of a university degree 
in May 2004, she did not suspend her educational program.


CONCLUSION OF LAW

The criteria for entitlement to extension of the ending date 
of a surviving dependent's educational assistance under the 
provisions of Title 38, United States Code, Chapter 35, are 
not met.  38 U.S.C.A. §§ 3501, 3511, 3512, 5107 (West 2002); 
38 C.F.R. § 21.3043(b) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
However, because undisputed facts render the appellant 
ineligible for the benefit of extension of the ending date of 
the VA educational assistance she received, the Board finds 
that the VCAA does not apply to this appeal.  See 38 C.F.R. 
§ 3.105(d) (2004); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); 
VAOPGCPREC 5-2004.  Nevertheless, the Board notes that in 
October 2003, prior to the adjudication of her claim, the RO 
notified her of the evidence which would be needed to 
substantiate her claim.

I. Legal Criteria 

An eligible person for dependents' and survivors' educational 
assistance under the provisions of Title 38, United States 
Code, Chapter 35, includes the child of a person who died of 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1) 
(West 2002).

Each eligible person shall be entitled to educational 
assistance under this chapter for a period not in excess of 
45 months (or to the equivalent thereof in part-time 
training).  38 U.S.C.A. § 3511(a)(1) (West 2002).

The educational assistance to which an eligible person is 
entitled under section 3511 of this title may be afforded the 
person during the period beginning on the person's 18th 
birthday, or on the successful completion of the person's 
secondary schooling, whichever first occurs, and ending on 
the person's 26th birthday, except that if such person is 
enrolled in an educational institution regularly operated on 
the quarter or semester system and such period ends during a 
quarter or semester, such period shall be extended to the end 
of the quarter or semester.  38 U.S.C.A. § 3512(a)(6)(A) 
(West 2002).

Notwithstanding the provisions of 38 U.S.C.A. § 3512(a) 
pertaining to the ending date of a period of eligibility for 
educational assistance, an eligible person may be afforded 
educational assistance beyond the age limitation applicable 
to such person under such subsection (a) of this section if 
(1) such person suspends pursuit of such person's program of 
education after having enrolled in such program within the 
time period applicable to such person under such subsection, 
(2) such person is unable to complete such program after a 
period of suspension and before attaining the age limitation 
applicable to such person under such subsection, and (3) the 
Secretary finds that the suspension was due to conditions 
beyond the control of such person; but in no event shall 
educational assistance be afforded such person by reason of 
subsection (a) of this section plus a period of time equal to 
the period such person was required to suspend the pursuit of 
such person's program, or beyond such person's 31st birthday, 
whichever is earlier.  38 U.S.C.A. § 3512(c) (West 2002).  

For an eligible person who suspends his or her program due to 
conditions determined by VA to have been beyond his or her 
control the period of eligibility may, upon his or her 
request, be extended by the number of months and days 
intervening the date the suspension began and the date the 
reason for the suspension ceased to exist.  Circumstances 
which may be considered as beyond the eligible person's 
control include when immediate family or financial  
obligations beyond his or her control require the eligible 
person to take employment or otherwise preclude pursuit of 
his or her program.  38 C.F.R. § 21.3043(b) (2004).

I. Factual Background 

The record in this case reveals that the appellant was found 
by VA to be a person eligible for dependent's and survivor's 
educational assistance due to her status as a child of a 
veteran who died of a service-connected disability.  It is 
not in dispute that the appellant began using her VA 
educational benefits on August 30, 1999, and that she 
attained the age of 26 years on October [redacted], 2003.  The 
appellant requested that her period of eligibility be 
extended beyond her 26th birthday to the end of a semester on 
December 17, 2003, and in a September 2003 determination the 
RO granted her claim for that benefit under the provisions of 
38 U.S.C.A. § 3512(a)(6)(A) (West 2002).

In her claim on appeal to the Board, the appellant has 
requested that her period of eligibility for educational 
assistance be extended further beyond her 26th birthday to 
the date in May 2004 on which her last semester of university 
education ended and she completed her educational program.  
The appellant has asserted that due to circumstances beyond 
her control she was not in a financial position to begin 
using her VA educational benefits until August 30, 1999.  She 
has said that she "started late" because she had to earn 
money to purchase the reliable automobile which she needed to 
make her attendance at the university practicable.  While the 
Board empathizes with the financial situation which the 
appellant was evidently in prior to starting her college 
education on August 30, 1999, the record clearly shows that, 
after she embarked on her VA-supported educational program on 
August 30, 1999, at no time did the appellant suspend her 
educational program but rather she continued her educational 
program until her graduation in May 2004.  The provisions of 
38 U.S.C.A. § 3512(c) (West 2002) and 38 C.F.R. § 21.3043(b) 
(2004) pertaining to extension of an eligible person's ending 
date for educational assistance due to circumstances beyond 
her control, such as financial obligations, come into play 
only when the eligible person, after starting a VA-supported 
educational program, suspends the program and then later 
resumes the program.  This did not happen in the appellant's 
case and, for that reason, she is not entitled to a further 
extension of the ending date of her Chapter 35 dependent's 
and survivor's educational assistance.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Entitlement to extension of the ending date of a surviving 
dependent's educational assistance under the provisions of 
Title 38, United States Code, Chapter 35, is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


